—In consolidated proceedings to invalidate and validate a petition designating Paul E. Moore as a candidate in a primary elec*509tion to be held on September 13, 1994, for nomination of the Democratic Party as its candidate for the public office of Judge of the Civil Court, City of New York, 2d Civil Municipal Court District, Kings County, the appeals are from two judgments of the Supreme Court, Kings County (Levine, J.), both dated August 8, 1994, which denied the application to invalidate the petition and granted the application to validate the petition, respectively.
Ordered that the judgments are affirmed, without costs or disbursements.
We reject the appellants’ contention that Samuel L. Moore is not a duly qualified voter because his change of residence is not reflected on his buff card. The evidence reveals that Mr. Moore notified the Board of Elections of the City of New York of his change of address, which was within the same political subdivision, and there is no evidence that Mr. Moore’s voter registration was canceled (see, Election Law § 5-400 [2]; § 5-402 [2]). Moreover, each of Mr. Moore’s witness statements accurately reflects his current address. Therefore, we find that Samuel L. Moore is a duly qualified voter (see, Nesci v Canary, 112 AD2d 1056). Thus, the signatures he collected are valid (see, Election Law § 6-132 [2]).
Further, the failure of two subscribing witnesses to identify themselves as either a notary public or a commissioner of deeds constituted a mere technical defect, as they stated their identification numbers and the expiration date of their offices as notaries public (see, Matter of Kolken v Mahoney, 49 AD2d 798, revd on other grounds 37 NY2d 787; Cubisino v Cohen, 47 NYS2d 952, affd 267 App Div 891). Bracken, J. P., O’Brien, Joy, Friedmann and Florio, JJ., concur.